Citation Nr: 0938698	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-07 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left ankle as secondary to service-connected postoperative 
left Achilles tendon.

2.  Entitlement to an initial compensable disability rating 
for service-connected residuals of status post right wrist 
injury.

3.  Entitlement to an initial compensable disability rating 
for service-connected residuals of status post left wrist 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 13, 
1975 to June 12, 1979.  He also had active duty service from 
June 13, 1979 to December 5, 1979 "under other than 
honorable conditions".    

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, inter alia, granted service connection for 
residuals of status post right and left wrist injuries and 
assigned noncompensable disability ratings for the wrist 
injuries, and denied service connection for a left ankle 
disability as secondary to the service-connected disability 
of left Achilles tendon.  

In August 2009, after certification of the appeal, the 
Veteran submitted additional evidence consisting of VA 
treatment records directly to the Board.  This evidence was 
not submitted with a waiver of RO consideration; however, 
because the additional evidence pertains to treatment for 
carpel tunnel syndrome and is not pertinent to the issues 
currently on appeal, a remand is not necessary.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2009).  

The Board is remanding the Veteran's claim for service 
connection for arthritis of the left ankle as secondary to 
service-connected postoperative left Achilles tendon, via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  Prior to June 17, 2008, the Veteran's residuals of status 
post right wrist injury are manifested by a full range of 
motion with mild pain and no other functional loss.  There 
was also no evidence of arthritis in the right wrist.   

2.  As of June 17, 2008, the Veteran's residuals of status 
post right wrist injury are manifested by 40 degrees of 
palmar flexion and 30 degrees of dorsiflexion, with pain on 
motion, and degenerative joint disease.     

3.  Prior to June 17, 2008, the Veteran's residuals of status 
post left wrist injury are manifested by a full range of 
motion with mild pain and no other functional loss.  There 
was also no evidence of arthritis in the right wrist.   

4.  As of June 17, 2008, the Veteran's residuals of status 
post left wrist injury are manifested by 40 degrees of palmar 
flexion and 15 degrees of dorsiflexion of 15 degrees, with 
pain on motion, and degenerative joint disease.     


CONCLUSIONS OF LAW

1.  Prior to June 17, 2008, the criteria for an initial 
compensable disability rating for residuals of status post 
right wrist injury have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.31, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Code 5215 (2009).

2.  As of June 17, 2008, the criteria for an initial 
disability rating of 10 percent, but not greater, for status 
post right wrist injury have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.31, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Codes 5003, 5010, 5215 (2009).  

3.  Prior to June 17, 2008, the criteria for an initial 
compensable disability rating for residuals of status post 
left wrist injury have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.31, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Code 5215 (2009).

4.  As of June 17, 2008, the criteria for an initial 
disability rating of 10 percent, but not greater, for status 
post left wrist injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.31, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Codes 5003, 5010, 5215 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in December 2002, 
May 2003, and July 2003.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

The Board notes that the bilateral wrist claims at issue stem 
from initial rating assignments.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that an appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the Veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once an NOD has been filed, only the notice 
requirements for rating decisions and statements of the case 
(SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control 
as to further communications with the appellant, including as 
to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the Veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claims in January 2008, with subsequent 
readjudication of his claims in July 2009.  The Veteran also 
was provided with two VA examinations in connection with his 
claims.  Further, he and his representative submitted 
statements in support of his claims.  Thus, any presumption 
of prejudice has been rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  The Veteran also 
submitted private treatment records and a hearing decision 
concerning disability benefits from the Social Security 
Administration (SSA).  The VA also has provided the Veteran 
with two VA examinations in connection with his claims.  
Moreover, the Veteran and his representative have submitted 
statements in support of his claims.  Thus, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its November 2007 remand.  Specifically, 
the RO was instructed to provide the Veteran with VCAA notice 
as required by Dingess, supra; and to provide the Veteran 
with a VA examination of his wrists to determine the nature, 
extent, and severity of his service-connected bilateral wrist 
disabilities.  The Board finds that the RO has complied with 
these instructions, and that the June 2008 VA examination 
report and June 2009 addendum to the June 2008 VA examination 
report substantially comply with the November 2007 Board 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Historically, the Veteran reports sustaining injuries to his 
wrists while in service, and STRs reflect treatment for such 
injuries.  Post-service, he has been diagnosed with status 
post injury of the right and left wrist with no loss of 
motion, but with mild pain, and with degenerative joint 
disease in both wrists.   

Here, the Veteran seeks initial compensable disability 
ratings for his status post bilateral wrist injuries, which 
are currently evaluated as 0 percent disabling under 
Diagnostic Code 5215.  38 C.F.R. § 4.71a.  These ratings are 
effective from November 20, 2002, the date the Veteran's 
original claim for service connection was received.  During a 
June 2008 VA examination, it was confirmed that the Veteran 
is right-handed; thus, his status post right wrist injury is 
on the major, i.e., dominant, wrist, and his status post left 
wrist injury is on the minor wrist.  See 38 C.F.R. § 4.69.
  
Under Diagnostic Code 5215 (limitation of motion of the 
wrist), a 10 percent disability rating is warranted for both 
the major and minor wrist where palmar flexion is limited in 
line with the forearm.  A 10 percent rating also is warranted 
for both the major and minor wrist where dorsiflexion is less 
than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

A.  Status Post Right Wrist Injury

A review of the evidence of record finds no support for an 
initial compensable rating for the Veteran's status post 
right wrist injury.  38 C.F.R. § 4.7.  Subjectively, the 
Veteran reported during a September 2003 VA examination daily 
pain rated as two on a scale of one to 10, with worsening 
pain when lifting objects of 30 pounds.  The Veteran denied 
any stiffness, swelling, heat, or redness.  Objectively, the 
September 2003 VA examiner found the right wrist had full 
palmar flexion and full dorsiflexion.  See VA examination 
report dated in September 2003.  A recent VA examination 
report dated in June 2008 indicates complaints of pain, 
stiffness, and weakness.  The June 2008 VA examiner found 
palmar flexion for the right wrist to be 40 degrees, with 
pain beginning at 40 degrees, and dorsiflexion for the right 
wrist to be 30 degrees, with pain at 30 degrees.  See VA 
examination report dated in June 2008.  

With regard to functional loss, the September 2003 VA 
examiner documented full range of motion with mild pain and 
no other functional loss.  There was also no limitation of 
motion with repetitive use.  Moreover, although the Veteran 
exhibited pain on motion and reported weakness during the 
June 2008 VA examination, there was no objective evidence of 
instability.  In a June 2009 addendum to his June 2008 VA 
examination report, the VA examiner indicated that the course 
of the injury was stable since onset, that there were no 
flare-ups, and there was no loss of motion with repetitive 
use.  There were also no objective indications of weakness, 
excess fatigability, swelling, incoordination, swelling, or 
deformity, or giving way.  See addendum to VA examination 
report dated in June 2009.  Thus, there is no evidence to 
support a compensable disability rating based on 
consideration of limitation of motion with functional loss as 
the Veteran has not exhibited palmar flexion limited in line 
with the forearm or dorsiflexion of less than 15 degrees, 
even when accounting for the factors of functional loss.  

Overall, the Board finds no basis to award a compensable 
evaluation considering complaints of functional loss.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board also finds that other diagnostic codes for wrist 
disorders are not more appropriate because the facts of this 
case do not support their application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5214 (ankylosis of the wrist).  
Therefore, this diagnostic code will not be applied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
status post right wrist injury under Diagnostic Code 5215.  
38 C.F.R. § 4.3. 

However, the Board notes that the June 2008 VA examiner also 
diagnosed the Veteran with degenerative joint disease 
(posttraumatic arthritis) of the right wrist based on X-rays 
taken of his right wrist.  The examiner was requested to 
distinguish manifestations of the service-connected 
disability from any conexisting nonservice-connected 
manifestations.  The examiner indicated that X-ray findings 
of degenerative joint disease.  In this regard, the Board 
finds that his degenerative joint disease should be 
considered in evaluating his service-connected disability 
rating.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence).  

Traumatic arthritis (Diagnostic Code 5010) is rated analogous 
to degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For 
purposes of rating disability from arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45(f).  

In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, as 
mentioned above, and 38 C.F.R. § 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under Diagnostic Codes 5003 and 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

The diagnostic codes that focus on limitation of motion of 
the wrist are Diagnostic Codes 5214 and 5215, as discussed 
above.  Normal range of motion of the wrist is to 70 degrees 
extension and to 80 degrees palmar flexion.  See 38 C.F.R. § 
4.71a, Plate I.  Under Diagnostic Code 5214 (ankylosis of the 
wrist), a 30 percent disability rating for the major wrist 
and a 20 percent disability rating for the minor wrist are 
warranted where there is favorable ankylosis in 20-degree to 
30-degree dorsiflexion.  A 40 percent disability rating for 
the major wrist and a 30 percent rating for the minor wrist 
are warranted for ankylosis in any other position, except 
favorable.  A maximum 50 percent disability rating for the 
major wrist and a maximum 40 percent disability rating for 
the left wrist are warranted when there is unfavorable 
ankylosis, in any degree of palmar flexion, or with ulnar or 
radial deviation.  

Under Diagnostic Code 5215 (limitation of motion of the 
wrist), a 10 percent disability rating for both the major and 
minor wrist is warranted when palmar flexion is limited in 
line with the forearm.  A 10 percent rating also is warranted 
for both the major and minor wrist where dorsiflexion is less 
than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5214 
and 5215.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Here, in terms of evaluating the Veteran's claim under 
Diagnostic Code 5010, the Board finds, as mentioned above, 
that the Veteran's residuals of status post right wrist 
injury would be assigned a noncompensable schedular 
evaluation under the Diagnostic Code 5215.  As such, the 
Board has reviewed the evidence of record to determine 
whether the Veteran exhibited painful motion in conjunction 
with his X-ray findings of degenerative joint disease such 
that a rating of 10 percent could be assigned.  In this 
regard, during the June 2008 VA examination, the VA examiner 
noted painful motion in the right wrist.  Consequently, in 
accordance with Diagnostic Code 5010, 5003, and 38 C.F.R. § 
4.59, the Board finds that a disability rating of 10 percent 
for the Veteran's residuals of status post right wrist injury 
is warranted, on the basis of X-ray evidence of degenerative 
joint disease and painful motion under Diagnostic Code 5010.  
38 C.F.R. §§ 4.59 and 4.71a, Diagnostic Codes 5003 and 5010; 
Lichtenfels v. Derwinski; 1 Vet. App. at 488.  

However, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5010 as there is no competent 
medical evidence of record indicating that the Veteran 
experiences occasional incapacitating exacerbations as a 
result of his right wrist degenerative joint disease

Accordingly, the Board finds that a disability rating of 10 
percent, but no higher, is warranted for the Veteran's 
residuals of status post left wrist injury under Diagnostic 
Code 5010.  38 C.F.R. § 4.3.  
 
B.  Status Post Left Wrist Injury

With respect to the Veteran's left wrist injury, a review of 
the evidence of record also finds no support for an initial 
compensable rating for this disability.  38 C.F.R. § 4.7.  
Subjectively, the Veteran reported during a September 2003 VA 
examination daily pain rated as two on a scale of one to 10, 
with worsening pain when lifting objects of 30 pounds.  The 
Veteran denied any stiffness, swelling, heat, or redness.  
Objectively, the September 2003 VA examiner found the left 
wrist had full palmar flexion and full dorsiflexion.  See VA 
examination report dated in September 2003.  A recent VA 
examination report dated in June 2008 indicates complaints of 
pain, stiffness, and weakness.  The June 2008 VA examiner 
found palmar flexion for the left wrist to be 40 degrees, 
with pain beginning at 40 degrees, and dorsiflexion for the 
left wrist to be 15 degrees, with pain at 15 degrees.  See VA 
examination report dated in June 2008.  

With regard to functional loss, the September 2003 VA 
examiner documented full range of motion with mild pain and 
no other functional loss.  There was also no limitation of 
motion with repetitive use.  Moreover, although the Veteran 
exhibited pain on motion and reported weakness during the 
June 2008 VA examination, there was no objective evidence of 
instability.  In a June 2009 addendum to his June 2008 VA 
examination report, the VA examiner indicated that the course 
of the injury was stable since onset, that there were no 
flare-ups, and there was no loss of motion with repetitive 
use.  There were also no objective indications of weakness, 
excess fatigability, swelling, incoordination, swelling, 
deformity, or giving way.  See addendum to VA examination 
report dated in June 2009.  Thus, there is no evidence to 
support a compensable disability rating based on 
consideration of limitation of motion with functional loss as 
the Veteran has not exhibited palmar flexion limited in line 
with the forearm or dorsiflexion of less than 15 degrees, 
even when accounting for the factors of functional loss.  

Overall, the Board finds no basis to award a compensable 
evaluation considering complaints of functional loss.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board also finds that other diagnostic codes for wrist 
disorders are not more appropriate because the facts of this 
case do not support their application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5214 (ankylosis of the wrist).  
Therefore, this diagnostic code will not be applied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
status post left wrist injury under Diagnostic Code 5215.  
38 C.F.R. § 4.3. 

However, the Board again notes that the June 2008 VA examiner 
also diagnosed the Veteran with degenerative joint disease 
(posttraumatic arthritis) of the left wrist based on X-rays 
taken of his left wrist.  In this regard, similar to his 
right wrist arthritis, the Board finds that an increased 
rating of 10 percent is available pursuant to Diagnostic Code 
5010 (the rating criteria for posttraumatic arthritis).  

In this case, in terms of evaluating the Veteran's left wrist 
claim under Diagnostic Code 5010, the Board finds, as it did 
for his right wrist claim, that the Veteran's residuals of 
status post left wrist injury would be assigned a 
noncompensable schedular evaluation under the rating criteria 
of Diagnostic Code 5215.  As such, the Board has reviewed the 
evidence of record to determine whether the Veteran exhibited 
painful motion in conjunction with his X-ray findings of 
degenerative joint disease such that a rating of 10 percent 
could be assigned.  In this regard, during the June 2008 VA 
examination, the VA examiner noted painful motion in the left 
wrist.  Consequently, in accordance with Diagnostic Code 
5010, 5003, and 38 C.F.R. § 4.59, the Board finds that a 
disability rating of 10 percent for the Veteran's residuals 
of status post left wrist injury is warranted, on the basis 
of X-ray evidence of degenerative joint disease and painful 
motion under Diagnostic Code 5010.  38 C.F.R. §§ 4.59 and 
4.71a, Diagnostic Codes 5003 and 5010; Lichtenfels v. 
Derwinski; 1 Vet. App. at 488.  

However, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5010 as there is no competent 
medical evidence of record indicating that the Veteran 
experiences occasional incapacitating exacerbations as a 
result of his left wrist degenerative joint disease

Accordingly, the Board finds that a disability rating of 10 
percent, but no higher, is warranted for the Veteran's 
residuals of status post left wrist injury under Diagnostic 
Code 5010.  38 C.F.R. § 4.3.  
 
The Board adds that it does not find that the Veteran's 
status post bilateral wrist injuries should be increased for 
any other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  Here, the 
Board finds the Veteran's 10 percent ratings granted in this 
case are only effective from June 17, 2008, the date a VA 
examination found he degenerative joint disease in both 
wrists with painful motion, the criterion necessary for a 10 
percent disability rating.  There is no basis to further 
stage this rating.  In this regard, generally, the effective 
date of an award for an increase in disability compensation 
will be the date of receipt of claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  However, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within one year from such date; otherwise, the grant 
is effective from the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Here, there is no evidence of record 
indicative of a 10 percent rating prior to the June 2008 VA 
examination.  Consequently, the 10 percent ratings will be 
assigned from the date of the VA examination on June 17, 
2008.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the wrist disabilities markedly 
interfere with the Veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
Veteran is not adequately compensated for his disabilities by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).  


ORDER


Prior to June 17, 2008, an initial compensable disability 
rating for service-connected residuals of status post right 
wrist injury is denied.

Prior to June 17, 2008, an initial compensable disability 
rating for service-connected residuals of status post left 
wrist injury is denied.

As of June 17, 2008, an initial disability rating of 10 
percent for service-connected residuals of status post right 
wrist injury is granted, subject to the laws and regulations 
governing payment of monetary benefits.

As of June 17, 2008, an initial disability rating of 10 
percent for service-connected residuals of status post left 
wrist injury is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

Before addressing the merits of the issue regarding the 
Veteran's left ankle disorder, the Board finds that 
additional development of the evidence is required.

In this case, a remand is required to clarify the diagnosis 
and medical nexus opinion of a June 2008 VA examiner.  
Specifically, in June 2008, the Veteran was examined by a VA 
physician for his left ankle disorder.  The June 2008 VA 
examiner provided a diagnosis of left ankle osteoarthrosis 
due to service-connected left ankle injury, which implies a 
nexus between the Veteran's current left ankle disability and 
his service-connected postoperative left Achilles tendon.  
However, a previous VA examiner in June 2003 indicated that 
the Veteran's left ankle disability was not related to his 
service-connected postoperative left Achilles tendon.  
Further, the June 2003 VA examiner provided a different 
diagnosis of arthritis of the left ankle.  Another VA 
examiner in July 1993 also provided a diagnosis of 
posttraumatic arthritis of the left ankle, although no nexus 
opinion was provided at the time.  In this regard, it is 
unclear whether the June 2008 diagnosis of left ankle 
osteoarthrosis is the same as the previous diagnoses of left 
ankle arthritis and whether the June 2008 VA examiner's 
diagnosis of left ankle osteoarthrosis due to service-
connected left ankle injury indicates a nexus between the two 
disabilities.

Thus, an addendum of the June 2008 VA examiner's diagnosis 
and medical nexus opinion is required to clarify whether his 
diagnosis of osteoarthrosis is the same as a diagnosis of 
arthritis and to clarify the relationship between the 
Veteran's current left ankle disorder and his service-
connected postoperative left Achilles tendon.  A VA 
examination is not necessary in order to provide this 
opinion, unless the previous VA examiner is unavailable, and 
a new examiner indicates a physical examination is necessary 
in order to adequately answer the questions posed.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous June 2008 VA 
examiner provide an addendum to his or her 
previous opinion, if that physician is 
still available.  Specifically, the 
physician should review previous VA 
examination reports dated in July 1993 and 
June 2003, and provide (a) a clarification 
of the diagnosis of the Veteran's left 
ankle disorder, and (b) a clarification as 
to whether the Veteran's current left 
ankle disorder is at least as likely as 
not related to his service-connected 
postoperative left Achilles tendon.  In 
giving this opinion, the VA examiner 
should specifically take note of the fact 
that the Veteran was previously diagnosed 
with arthritis, including posttraumatic 
arthritis, of the left ankle.  The VA 
examiner also should note that the 
previous June 2003 VA examiner indicated a 
lack of a nexus between the Veteran's 
current left ankle disorder and his 
service-connected postoperative left 
Achilles tendon; however, the most recent 
VA examination report dated in June 2008 
implied a nexus with a diagnosis of "left 
ankle osteoarthrosis due to service-
connected left ankle injury".  

The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  Another VA examination is not 
necessary in order to provide this 
opinion, unless the previous VA examiner 
listed on the June 2008 report is 
unavailable, and a new examiner indicates 
a physical examination is necessary in 
order to adequately answer the question 
posed. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

2.  Readjudicate the Veteran's claim for 
service connection for arthritis of the 
left ankle as secondary to service-
connected postoperative left Achilles 
tendon in light of any additional evidence 
received since the July 2009 supplemental 
statement of the case (SSOC).  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2009) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


